Citation Nr: 0307773	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  95-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case has previously been before the Board.  In March 
1997, the Board denied the claim of entitlement to service 
connection for a skin disorder as result of exposure to Agent 
Orange.  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, citing 38 U.S.C.A. § 1154(b).  In May 
2001, the Court vacated the Board's August 2000 decision 
pertaining to the issue in this matter.  

In February 2000, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate review consistent with the June 1999 
Order.  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in November 1996.  A 
transcript of the hearing has been associated with the claims 
folder.  


REMAND

Initially, the Board notes that the Joint Motion raises the 
issue of whether the appellant engaged in combat with the 
enemy.  Although this issue was not clearly raised by the 
appellant, the Joint Motion specifically states that the 
Board must address the issue of combat.  Thus, the Board will 
comply with this mandate.  

The February 2000 Board remand requested that the RO 
undertake certain actions in an effort to determine whether 
the appellant was engaged in combat, to include obtaining a 
statement from an official source as to whether the 
appellant's military occupational specialty established that 
he engaged in combat with the enemy.  Remand at 3 (February 
2000).  As noted in the Joint Motion, the determination was 
to be made upon verification and consideration of his 
military occupational specialty of combat arms, artillery 
crewman, and an 8-inch Howitzer gunner, as well as the 
specific Vietnam campaigns that he was involved in.  

A statement in this regard from an official source has not 
been associated with the claims folder.  The Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand is mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  It is requested that the VA return 
the file to the VA examiner who 
conducted the prior examination (or 
another if he is not available).  The 
examiner should answer the question, 
whether his skin disease is consistent 
with the circumstances, conditions or 
hardships of service, including 
possible combat, working on a howitzer 
or exposure to mortars. 

2.  The RO is informed that the joint 
motion raised the issue of 38 U.S.C.A. 
§ 1154(b).  This issue goes beyond just 
a claim based on Agent Orange exposure. 

3.  The RO should review the claims 
file, and ensure that all notification 
and development action required by 
VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) is 
completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




